Citation Nr: 0723922	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to a service-connected disability of the lumbar 
spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a lumbar spine injury with degenerative 
arthritis of the lumbar spine and sacroiliac joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1981, and had a period of ACDUTRA (active duty for 
training) in June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied the 
benefits sought on appeal.  

A travel Board hearing was held in April 2007 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  

FINDINGS OF FACT

1.  A psychiatric disability was not diagnosed during service 
or for many years thereafter and the most probative evidence 
indicates that the veteran's current psychiatric disability 
is not causally related to his active service or any incident 
therein, nor is it secondary to a service-connected back 
disability.

2.  Forward flexion of the thoracolumbar spine is 80 degrees 
or greater throughout the time period pertinent to this 
appeal, and combined range of motion of the thoracolumbar 
spine is within normal limits.  Muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, is not demonstrated.

3.  The service-connected lumbar disability is not manifested 
by clinically identifiable neurological deficit or 
incapacitating episodes and when examined in 2006, there was 
no weakness, fatiguability, incoordination, or additional 
functional impairment or additional restricted motion 
following repetitive testing.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in active 
service, may not be presumed to have been incurred in 
service, and is not causally related to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a lumbar spine injury with degenerative 
arthritis of the lumbar spine and sacroiliac joints are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
July and September 2005 (depression), and February 2006 
(increased evaluation low back disorder) prior to the initial 
adjudication of the claims in October 2005 (depression) and 
February 2006 (back). 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2005 and 
2006 VCAA letters about the information and evidence that is 
necessary to substantiate the service connection and 
increased evaluation claims at issue.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claims.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the October 2005, and February 2006 
rating decisions and statements of the case (SOC) issued in 
February 2006 and June 2006 (SOC) of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate the claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies both claims on appeal.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, National Guard records, and VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the claims.  VA examinations were furnished 
in 2002, 2004 and 2006.  The Board concludes that VA has done 
everything reasonably possible to assist the veteran in 
obtaining a complete record on appeal.  Moreover, in a 
statement signed by the veteran in November 2006, he 
indicated that he had no further evidence or information to 
provide for the record. 

The Board notes that in April 2007, the veteran provided 
hearing testimony, at which time he indicated that he might 
try to obtain some additional private and/or VA treatment 
records for the file.   The dates, locations and types of 
treatment received were not specified.  The undersigned 
Veterans Law Judge agreed to leave the record open for 60 
days pending the submission of any additional available 
evidence.  However, subsequently, no additional evidence was 
received and the Board therefore presumes that the 
aforementioned evidence was unavailable.  Thus, the Board 
finds that there is no indication that there is additional 
available evidence to substantiate the veteran's claims that 
has not been obtained and associated with the claims folder.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Factual Background

Service medical records (SMRs) are entirely negative for any 
complaints, treatment or diagnosis relating to any back or 
psychiatric disorder.  An October 1981 examination conducted 
just prior to separation revealed that clinical evaluation of 
all systems except the feet was normal, as was a psychiatric 
evaluation.  Subsequent examinations of July 1986, August 
1990 and November 1999 were similarly negative for any 
abnormality of the spine and showed that psychiatric 
evaluations were normal. 

Records reflect that the veteran served on ACDUTRA from June 
9, to June 23, 2001.  Records show that on June 19, 2001, the 
veteran fell getting out of a 5-ton truck injuring his back, 
left ribs and chest.  A September 2001 determination confirms 
that this injury occurred in the line of duty.  The veteran 
was discharged from the Army National Guard in February 2002.  

VA records dated from 1990 to 1998 were entirely negative for 
any complaints, treatment or diagnoses relating to the spine 
or of a psychiatric nature.  

A VA examination report of November 1998 indicated that the 
veteran had a history of abnormal liver function tests, 
described as alcohol related.  At that time, diagnoses of 
hypertensive vascular disease and fatty liver were made.  

A VA record dated in October 2002 indicates that the veteran 
was referred to a licensed social worker for depression 
screening.  The veteran reported that he had received talk 
therapy for depression while in the military in 1998.  The 
record indicated that the veteran lost his job in October 
2000 as a meter reader for an energy company where he had 
worked for 17 years, after he chased a man who stole his 
wallet and shot him while on the job and in a company 
vehicle.  It was noted that he was on probation until 
September 2003.  VA records dated in 2002 were negative for 
any psychiatric diagnosis.

A VA examination for mental disorders was conducted in 
October 2002 and the claims folder was reviewed.  The veteran 
complained of memory problems and 2 year history of 
depression related to the loss of his job in October 2000.  A 
diagnosis of PTSD, not found, was made and no other 
psychiatric diagnosis was made.  Service connection for 
conditions including PTSD was denied in a May 2003 rating 
decision. 

The veteran filed a service connection claim for a back 
disorder in August 2004.  

VA records reflect that X-ray films of the spine were taken 
in December 2003 which revealed lumbar spurring and mild 
degenerative changes of the sacroiliac (SI) joint.  An entry 
dated in June 2004, reflects that diagnoses of alcohol 
dependence in early remission and adjustment disorder were 
made.

A VA examination of the spine was conducted in December 2004.  
The veteran gave a history of a fall in 2001 and pain in the 
back after that.  He gave a one year history of symptoms of 
numbness of the right thigh.  The examiner noted that there 
was no sciatica-type radiation pain.  The report states that 
the veteran inconsistently used a cane, but did not wear a 
back brace and had no had any incapacitating episodes with 
his back.  On physical examination, gait was normal.  Deep 
tendon reflexes were present bilaterally.  Straight leg 
raising did not cause pain.  Range of motion was from 0 to 85 
degrees flexion; 0 to 25 degrees extension (with complaints 
of pain); lateral flexion of 40 degrees bilaterally and 
bilateral rotation of 50 degrees.  There was no indication of 
tenderness.  X-ray films dated in 2003 which revealed 
degenerative changes in the SI joint and some vertebral body 
spurring at L2-L3 levels were referenced and this was the 
diagnosis.

In a January 2005 rating decision, service connection for 
residuals of a lumbar spine injury with degenerative 
arthritis of the lumbar spine and sacroiliac joints was 
granted and a 10 percent evaluation was assigned.

In April 2005, the veteran filed a service connection claim 
for depression, secondary to a back disability.

The veteran underwent VA mental health consultation in April 
2005.  At that time, it was noted that he veteran had a past 
history of alcohol addiction and depressive symptoms.  At 
that time, organic affective disorder and a history of 
alcohol dependence were diagnosed.  

The veteran was seen for VA neurosurgical consult in June 
2005 with chief complaints of low back pain since June 2001 
and right leg numbness.  Physical examination showed that the 
veteran ambulated with a cane; reflexes were symmetrical and 
that range of motion was intact.  EMG was normal and negative 
for evidence of meralgia, paresthetica/lateral femoral 
cutaneous nerve compression neuropathy.  MRI revealed mild 
degenerative spondylosis of the facet joints, multi-level 
disc bulges at L2-3, L3-4, L4-5, and L2-3 annular tear; L4-5 
bilateral lateral recess and on the left side, mild neural 
foramen narrowing.    

The veteran was seen by VA mental health in July 2005 at 
which time organic affective disorder and a history of 
alcohol dependence was diagnosed. 

When seen in August 2005, the veteran complained of 
intermittent back pain since 2001 and right thigh numbness.  
The veteran reported that he experienced pain described as 
1/10, worse on flexion when it was described as 5/10.  The 
veteran explained that he didn't work and was unemployed 
secondary to his back and other injuries.  An assessment of 
hypomobility of the lumbar segments with evident posterior 
disc protrusion at L2 and L-3 was made.  It was noted that 
the veteran might have slight lateral protrusion causing 
numbness of the right thigh.

A VA examination for mental disorders was conducted in 
October 2005 and the claims folder was reviewed.  The veteran 
complained of symptoms of depression and back pain.  The 
veteran reported that his depression began 3 to 4 years 
previously and was due to unemployment.  A diagnosis of 
depressive disorder was made.  The examiner commented that 
there was no evidence that the veteran's depression was 
related to his back problems, adding that the veteran 
identified a number of health problems (congestive heart 
failure, knee and shoulder problems) as well as being 
depressed due to unemployment, which did not appear to be 
related to depression.  

A VA examination of the spine was conducted in February 2006.  
The veteran complained of chronic lower right-sided back pain 
and persistent paresthesias over the right thigh.  He denied 
having symptoms of radiculopathy.  He indicated that he had 
flare-ups every 3 days on activities such as climbing and 
walking more than 1/2 mile.  He described weakness without 
restricted range of motion during flare-ups.  It was reported 
that he did not use a cane for the condition, but used a 
brace intermittently.  The veteran reported that he had not 
been incapacitated during the past 12 months due to his back 
disorder.  

Physical examination revealed paraspinal spasm in the lower 
lumbar spine.  There was tenderness to palpation of the right 
lower lumbar spine.  Range of motion was from 0 to 90 degrees 
flexion (with pain at 70 degrees); posterior flexion to 5 
degrees; lateral flexion of 40 degrees bilaterally (with pain 
at 20 degrees) and bilateral rotation of 50 degrees, with 
complaints of pain.  Straight leg reflexes were negative 
bilaterally.  There was no weakness, fatiguability, 
incoordination, or additional functional impairment or 
additional restricted motion following repetitive testing.  
Neuro examination revealed that gait was normal.  Motor 
strength was 5+ and equal in the upper and lower extremities.  
There was slightly diminished sensation over the right thigh, 
and sensory examination was otherwise normal.  Residuals of a 
lumbar spine injury with degenerative joint disease were 
diagnosed.

In March 2006, an addendum was added to the VA examination 
report.  It was noted that the examination had revealed 
hyperflexia in the patellar jerks bilaterally and that motor 
strength was equal and normal bilaterally.  There was 
tenderness with palpation to the SI joints bilaterally.  
There was no evidence of spondylolysis and minimal spurring 
was seen in the mid lumbar spine.  An additional impression 
of chronic low back pain was made.

VA records show that alcohol dependence and depression were 
diagnosed in May 2006.  

Private medical records dated in May 2006 indicate that the 
veteran was seen for depression.  The history indicated that 
the veteran had previously been seen in 1977 when he was 
having problems during a divorce and in 1999 due to problems 
with drinking and depression.  The report indicated that the 
veteran sought a second opinion in an attempt to get 
disability compensation.  A provisional diagnosis of 
depression was made.  The records show that when seen in July 
2006, a staff psychiatrist indicated that the veteran should 
continue with treatment at VA for depression.  It was noted 
that past records were not available for review, but that the 
veteran reported that his depression occurred after his 2001 
back injury.  The psychiatrist opined that his could 
certainly be so, as sometimes injuries and physical pain 
could precipitate a depressive episode.  

The veteran was seen by a VA nurse in June 2006.  At that 
time she noted that the veteran had previously been seen in 
March 2006, at which time he requested that his diagnosis be 
amended to "mood disorder due to depression."  The veteran 
reportedly felt that it was very clear that his depression 
was secondary to pain due to his back disability.  Diagnoses 
of organic affective disorder, alcohol dependence and 
nicotine dependence were made.  

The veteran was seen by a VA staff psychiatrist in August 
2006 at which time he requested that his depression be 
declared as secondary to back pain.  The psychiatrist refused 
to provide such a statement or opinion, explaining that 
depression was a complicated problem with several possible 
causes in his case, including alcohol abuse.  

The veteran presented testimony at a travel Board hearing 
held in April 2007.  The veteran indicated that his 
depression was caused by his back disability, inasmuch as it 
interfered with his job working on billboards.  He indicated 
that a private doctor indicated that depression was due to 
back problems.  The veteran indicated that he wore a back 
brace prescribed by VA and used a cane due to knee problems.  
The veteran stated that his back pain was becoming worse and 
reported that he was receiving medication and physical 
therapy from VA for his back.  

Legal Analysis

        A.  Service Connection - Depression

The veteran also seeks service connection for a psychiatric 
disability, claimed as depression.  He primarily contends 
that he has a psychiatric disability secondary to pain caused 
by his back disability.  While the veteran has limited his 
contentions to service connection on a secondary basis, the 
Board will explore other avenues of entitlement, to ensure 
that the veteran receives every possible consideration.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for psychoses may additionally be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  (The provisions of 
38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.)

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran's service medical records are negative for 
complaints or diagnoses of a psychiatric disorder.  The 
record makes mention of acute symptoms of depression in 1998 
and 1999, with no indication in the record that depression 
was diagnosed at those times, and the Board notes that even 
the aforementioned acute symptoms of depression reported in 
1998 and 1999 arose more than15 years after the veteran's 
active duty service and several years prior to his June 2001 
back injury.  

Records show that the veteran underwent depression screening 
in October 2002, secondary to losing his job after shooting 
someone who stole his wallet, while on the job.  However, no 
psychiatric disorder was diagnosed at that time, nor was any 
psychiatric disorder diagnosed on VA mental disorder 
examination conducted in 2002.  It was not until 2004, that 
diagnoses of alcohol dependence in early remission and 
adjustment disorder were made.  Thereafter in October 2005, 
depressive disorder was diagnosed.  Private medical records 
dated in 2006 also reflect that the veteran was treated for 
depression. 

There is no indication that depression or any psychiatric 
disorder was diagnosed during the veteran's period of active 
duty, or on ACDUTRA, and the record does not establish or 
even suggest an etiological relationship between the 
veteran's currently diagnosed psychiatric disorder and his 
period of active duty or ACDUTRA.  Although the record shows 
that a psychiatric disorder was not diagnosed in service or 
for several years thereafter, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  In this case, the record contains no such 
evidence of a causal connection and accordingly, there is no 
basis for the grant of service connection on the basis of 
direct service incurrence. 

Accordingly, the pertinent inquiry, and the veteran's primary 
contention, is that an etiological relationship exists 
between his currently manifested depressive disorder and a 
service-connected low back disorder stemming from a low back 
injury which occurred on ACDUTRA in June 2001.  In this 
regard, the record contains 2 medical opinions addressing 
this matter.  Adequate reasons and bases must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In October 2005, a VA medical examiner reviewed the veteran's 
claims folder and concluded that his diagnosed depressive 
disorder was not causally related to his service connected 
back disability.  The Board finds that this medical opinion 
is persuasive and assigns it great probative weight.  The 
opinion was rendered by a VA physician who has the expertise 
to opine on the matter at issue in this case.  In addition, 
the examiner addressed the veteran's contentions and based 
the opinion on a review of the veteran's claims folder and an 
examination of the veteran.  Significantly, during that 
examination, the veteran himself reported that his depression 
began 3 to 4 years previously and was due to unemployment, 
without attributing the low back injury as the source of his 
depressive symptoms or unemployment.  In addition, the VA 
examiner commented that there was no evidence that the 
veteran's depression was related to his back problems, adding 
that the veteran identified a number of health problems 
(congestive heart failure, knee and shoulder problems) as 
well as being depressed due to unemployment, which did not 
appear to be related to depression.  

The record also contains a medical opinion provided by a 
private psychiatrist in July 2006.  It was noted that past 
records were not available for review, but that the veteran 
reported that his depression occurred after his 2001 back 
injury.  The psychiatrist opined that his could certainly be 
so, as sometimes injuries and physical pain could precipitate 
a depressive episode.  

The 2006 private opinion was not based upon review of the 
veteran's claims folder and was based solely upon statements 
made by the veteran, which are not consistent with the 
veteran's previous statements and history, clinical evidence, 
and a 2005 VA opinion of record.  The opinion failed to 
account for or discuss factors such as unemployability, other 
health problems and alcohol abuse, which have been linked as 
the source of the veteran's depression, whereas the veteran's 
back disability had not been linked to depression as shown by 
the prior competent evidence of record.  Moreover, upon VA 
depression screening conducted in 2002 and on VA examination 
conducted in 2005 the veteran himself attributed unemployment 
and not a back disorder as the source of his depression, and 
accordingly, the veteran's statements of history made to the 
private psychiatrist in 2006 are inconsistent with previously 
recorded history.   In this regard, the Board points out that 
self-interest may play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony); 

The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Further, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. at 409.

Moreover, the 2006 opinion of the private is only speculative 
in nature.  The use of the words "possible", "may" or "can 
be", as essentially used in this case ("certainly could be 
so"), makes a doctor's opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Therefore, the 
Board finds the 2006 private opinion to be of low probative 
value due to its speculative nature and the fact that it was 
not offered based on review of the claims folder and 
pertinent medical records in rendering that opinion.

The veteran has testified and provided statements to the 
effect that an etiological relationship exists between his 
currently diagnosed depressive disorder and a service-
connected low back disorder, and that a doctor has told him 
so.  The Board has carefully considered his statements to 
this effect.  Nevertheless, in this case the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding as to the contended 
etiological relationship between depressive disorder and a 
service-connected back disability.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In addition, with all 
due respect for the veteran's sincerity, the Board must 
observe that his testimony filtered as they were through a 
layman's sensibilities, of what a doctor purportedly said, 
are simply too attenuated and inherently unreliable to 
constitute probative "medical" evidence.  See Kirwin v. 
Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995)

Based upon the competent evidence of record, therefore, the 
Board concludes that the veteran's current psychiatric 
disability was not manifested during service, or for many 
years after separation from service, and the evidence of 
record shows that this disability is not causally related to 
his active service or any incident therein, nor is it related 
to a service-connected back disability. 

For these reasons, the Board finds that the preponderance of 
the evidence in this case is against the claim of service 
connection for a psychiatric disability.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

        B.  Increased Rating - Lumbar Spine

Service connection was established for residuals of a lumbar 
spine injury with degenerative arthritis of the lumbar spine 
and sacroiliac joints in a January 2005 rating decision, and 
a 10 percent evaluation was assigned effective from August 
2004, the date of the original claim.  The veteran filed a 
claim for an increased rating in November 2005.  This appeal 
arises from a February 2006 rating decision that denied an 
evaluation in excess of 10 percent for the back disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's back disability is evaluated under Diagnostic 
Codes 5010 and 5237.  The criteria for evaluating spinal 
disability were amended effective on September 23, 2002, and 
on September 26, 2003.  67 Fed. Reg. 54,345-54,349 (2002) and 
68 Fed. Reg. 51,454- 51,458 (2003), respectively.  The 
veteran filed both his original service connection claim for 
a back disorder and his claim for an increased evaluation 
subsequent to those dates and accordingly, only the amended 
rating criteria are applicable to this case.  

Diagnostic Code 5010 is used to evaluate arthritis due to 
trauma sustained by X-ray findings.  Diagnostic Code 5010 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however the findings is rated 
according to limitation of motion for the joint or joints 
involved is non compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Current spine rating criteria, as revised effective September 
26, 2003, are found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).  New Diagnostic Code 5237 evaluates 
lumbosacral strain.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, the next higher rating of 
20 percent is assigned with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward motion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a (2006), 
Note (2).

Under Diagnostic Code 5243, the next higher rating of 20 
percent using the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes requires evidence 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
year.  Also, Notes to the current criteria specify that any 
associated objective neurological abnormalities including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately from orthopedic manifestations, under an 
appropriate Code.  38 C.F.R. § 4.71a (2006), Note (1).

The evidence dated from March 2003 forward concerning, 
specifically, the lumbar disability, is primarily in the form 
of VA medical examination findings, and they reflect the 
veteran's primary complaint is that he has low back pain.  On 
examination in December 2004, range of motion was 85 degrees 
for flexion; 40 degrees for right and left "bending"; 
bilateral rotation of 50 degrees and 25 degrees for 
extension.  When evaluated in February 2006, range of motion 
was 90 degrees for forward flexion; 5 degrees for extension; 
40 degrees for left and right lateral flexion; and 50 degrees 
for left and right lateral rotation, with complaints of pain 
on extremes of motion.

The various range-of-motion findings indicate some restricted 
motion in the lumbar spine on extension.  However, forward 
flexion, in particular, is possible significantly beyond the 
restrictions commensurate to a 20 percent rating under 
current Diagnostic Code 5237, and the recent combined range-
of-motion is within normal limits.  Nor is a higher rating 
possible under Diagnostic Code 5237 (2006) based on evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, as while a 2006 
examination report noted paraspinal spasm, gait was described 
as normal at that time.  

Incapacitating episodes consistent with the definition in the 
regulations also are not clinically demonstrated.  Both the 
2004 and 2006 VA examination reports, as well as outpatient 
records dated during that time document intermittent pain.  
The evidence indicates that the veteran uses a cane secondary 
to knee problems and occasionally used a VA prescribed back 
brace; however, the 2006 VA examination report specifically 
indicated that the veteran had not been incapacitated in the 
past 12 months due to a back condition and noted that he had 
not had surgery.  The 2004 VA examination report also 
indicated that the veteran had not experienced incapacitating 
episodes.  Under these circumstances, a more favorable 
evaluation based on incapacitating episodes, under Diagnostic 
Code 5243 (2006), is not permissible.

As for neurological impairment, the veteran has, from 
approximately 2004 forward complained of right thigh 
numbness, which he has attributed to his back disability.  
However, the veteran was seen for VA neurosurgical consult in 
June 2005, at which time reflexes were symmetrical and that 
range of motion was intact.  EMG was normal and negative for 
evidence of meralgia, paresthetica/lateral femoral cutaneous 
nerve compression neuropathy.  When evaluated by VA in 2006, 
neuro examination revealed that gait was normal.  Motor 
strength was 5+ and equal in the upper and lower extremities 
and there was slightly diminished sensation over the right 
thigh, and sensory examination was otherwise normal.  
Therefore, a more favorable rating cannot be assigned under 
current rating criteria based on neurological deficit.

Also, as noted earlier, the veteran's disability includes 
arthritis, which is presently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, but that Code refers to 
Diagnostic Code 5003 (see also Diagnostic Code 5242), which 
permits additional evaluation for arthritis demonstrated on 
X-ray where any limitation of motion found is not compensable 
under Diagnostic Codes specific to limitation of motion of 
the joint(s) involved.  Here, the record presents numerous 
range-of-motion measurements for the lumbar spine, which the 
Board has considered, and those measurements were part of the 
clinical findings supporting a compensable rating.  As such, 
no additional rating is warranted based on arthritis under 
present Diagnostic Codes 5003, 5010, or 5242.

In this connection, it is noted that, consistent with Hicks 
v. Brown, 8 Vet. App. 417 (1995), Diagnostic Codes 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
group of minor joints caused by degenerative arthritis 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  In February 2006, the veteran did have 
pain on range of motion testing.  But even with 
considerations of pain, the evidence still would not support 
a higher rating based on range of motion discussed earlier.  
Also, pain and pain on motion, along with factors like 
fatigability, weakness, incoordination, and instability, 
consistent with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006), have been considered.  
However, it was specifically reported in the 2006 VA 
examination report that there was no weakness, fatigability, 
incoordination, or additional functional impairment or 
additional restricted motion following repetitive testing.  

Both the 2004 and 2006 examination reports indicated that the 
veteran was able to perform activities of daily living.  
There is no incoordination or weakness.  During the most 
recent examination of 2006, the veteran reported that flare-
ups, occurring every 3 days or so, were managed with 
medication and rest, but the clinical evidence as a whole 
does not demonstrate additional functional impairment due 
specifically to the service-connected lumbar disability more 
significant than as discussed above.  While the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not provide a separate rating for 
pain, nor is such warranted in this case.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Therefore, the Board concludes that the preponderance of the 
evidence is against a higher rating for the low back disorder 
and there is no reasonable doubt to be resolved.  38 C.F.R. § 
4.3.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a lumbar spine injury with degenerative 
arthritis of the lumbar spine and sacroiliac joints is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


